 In the Matter Of RUSHMORE PAPER MILLS, INC.WMIINTERNATIONALBROTHERHOODPULP, SULPHITE AND PAPER MILL WORKERS AND IN-TERNATIONALBROTHERHOODOF PAPER MAKERS and INTERNATIONALBROTHERHOODOF PULP, SULPHITE AND PAPER MILL WORKERS, NAT-URAL DAM LOCAL No. 3691 and INTERNATIONAL BROTHERHOOD OFPAPER MAKERS, MARBLE CITY LOCAL No. 671Cases Nos. C-121.2 and R-1412.-Decided August 14, 1939Paper Manufacturing Industry-Settlement:stipulationproviding for com-pliance withthe Act, includingreinstatement-Order: enteredon stipulation-Inve8tigation ofRepresentatives:petition for dismissed in view of results ofconsent electionand orderto bargaincollectivelypursuant to stipulation..Mr. Peter J. Crotty,for the Board.Mr. Loren E. HarterandMr. Daniel Scanlon,both of Watertown,N. Y., for the respondent.Ribyat,Walsh & Myers,byAir. John J. Walsh,of Utica, N. Y.,for the Unions.Mr. F. Hamilton Seeley,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalBrotherhood Pulp, Sulphite and Paper Mill Workers and Interna-tional Brotherhood of Paper Makers, herein called the Unions, theNational Labor Relations Board, herein called the Board, by theRegional Director for the Third Region (Buffalo, New York), is-sued its complaint dated January 16, 1939, against the RushmorePaper Mills, Inc., herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1) and(3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.A copy of the complaint and1 The complaint was amended at the consolidated hearing, without objection bycounsel for the respondent,so as to add the two locals as parties to the proceeding.14 N. L.R. B., No. 40.512 RUSHMORE PAPER MILLS, INCORPORATED513notice of hearing thereon were duly served upon the respondent andthe Unions.The respondent filed its answer on January 23, 1939,in which it admitted some of the specific facts alleged in the com-plaint, but denied the allegations of unfair labor practices.Concerning the unfair labor practices, the complaint alleged, insubstance, that the respondent terminated the employment of andrefused to reinstate two named employees because they joined andassisted the International Brotherhood of Paper Makers and en-gaged with other employees of the respondent in concerted activitiesfor the purposes of collective bargaining and other mutual aid andprotection ; that the respondent required its employees to sign "loy-alty pledges"; and that the respondent, by the aforesaid acts, andby making anti-union speeches, by espionage, and by other acts, inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.Pursuant to notice, a hearing was held on January 26, 27, 28, 30,31, and February 1, 1939, at Gouverneur, New York, before HowardMyers, the Trial Examiner duly designated by the Board.The re-spondent, the Unions, and the Board were represented by counseland participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidencebearing upon the issues was afforded all parties.During the course of the hearing, the Trial Examiner made sev-eral rulings on motions and on objections to the admission of evi-.deuce.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulings arehereby affirmed.On March 10, 1939, the Trial Examiner filed his Intermediate Re-port finding that the respondent had engaged in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1) and(3) and Section 2 (6) and (7) of the Act as alleged in the com-plaint.The Trial Examiner recommended that the respondent ceasea.nd desist from its unfair labor practices; offer reinstatement withback pay to the two named employees found to have been unlawfullydischarged, and post notices of its intention to comply with the Act.On March 23, 1939, the respondent filed its exceptions to the In-termediate Report and a request to present oral argument beforethe Board upon the issues raised by its exceptions.The Unions filedtheir brief, dated April 8, 1939, in support of the findings of factand conclusions of law made in the Intermediate Report.Acting pursuant to Article IT, Section 36, of ' National LaborRelations Board Rules and Regulations-Series 1, as amended, theBoard issued its order, dated April 15, 1939, directing that the recordbe reopened, that a further hearing be held, and authorizing the 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegional Director to accept a supplement to the charge, and to issuea supplement to the complaint and notice of hearing thereon.On March 10, 1939, the Unions filed with the Regional Directora petition alleging that a question affecting commerce had arisenconcerning the representation of the respondent's employees, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the Act.On April 19, 1939, the Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Section 3, of the National Labor RelationsBoard Rules and Regulations-Series 1, as amended, ordered aninvestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.The Boardfurther ordered, pursuant to Article II, Section 37 (b), and ArticleIII, Section 10 (c) (2), of said Rules and Regulations, that thetwo cases be consolidated for all purposes.Upon supplemental charges and amended supplemental chargesduly filed by the Unions, the Regional Director issued a supplementto the complaint, dated April 28, 1939, alleging that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1), (3), (4), and (5), andSection 2 (6) and (7) of the Act. Copies of the supplement to thecomplaint, amended supplemental charge, petition, order reopeningrecord and order of consolidation, and notice of consolidated investi-gation and hearing thereon were duly served upon the respondentand the Unions.On May 8, 1939, the respondent filed its answer tothe supplement to the complaint in which it admitted the allegationsconcerning the nature and scope of its business but denied the allega-tions of unfair labor practices.Concerning the unfair labor practices, the supplement to the com-plaint alleged, in substance, that although a majority of the employ-ees in an appropriate unit had designated the Unions as their repre-sentative for the purposes of collective bargaining, the respondentrefused to bargain collectively with the Unions ; that the respondentterminated the employment of and refused to reinstate Felix Levison,an employee of the respondent, because he joined and assisted theInternational Brotherhood Pulp, Sulphite and Paper Mill Workers,and because he engaged with other employees of the respondent inconcerted activities for the purposes of collective bargaining andother mutual aid and protection; that the respondent gave 10 namedemployees less work than it gave other employees occupying com-parable jobs, because they joined and assisted the InternationalBrotherhood Pulp, Sulphite and Paper Mill Workers, and engagedin concerted activities for the purposes of collective bargaining andother mutual aid and protection; that the respondent gave less work RUSHMORE PAPER MILLS, INCORPORATED515to two named employees than to other employees occupying compar-able jobs, because they gave testimonyat a hearingconducted underthe Act by order of the Board; and that the respondent, by the above-mentioned activities, and by posting anti-union notices, makingderogatory statements concerning the Unions, and by threatening itsemployees with discharge if they becameor remained members of theUnions, and by other acts, interfered with, restrained,and coerced itsemployees in the exercise of the rights guaranteed in Section 7 ofthe Act.Pursuant to notice a joint hearing was held on May 29 and 31, 1939,at Gouverneur, New York, before Whitley P. McCoy, the Trial Ex-aminer duly designated by the Board. The respondent, the Unions,and the Board were represented by counsel and participated in thehearing.Full opportunity to be heard,to examine and cross-examinewitnesses, and to produce evidence bearing upon the issues wasafforded all parties.During thecourseof thehearing,the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicialerrors werecommitted.The rulings are hereby affirmed.On June 14, 1939, the respondent, the Unions, and counsel for theBoard entered into a stipulation in settlement of the case.This stip-ulation provides as follows :IT IS HEREBY STIPULATEDAND AGREEDby and betweenRushmorePaper Mills, Inc., (hereinafter called the Respondent), Inter-national Brotherhood of Pulp, Sulphite and Paper Mill Workers,and International Brotherhood of Pulp, Sulphite and PaperMillWorkers, Natural Dam Local No. 369, and InternationalBrotherhood of Paper Makers,and InternationalBrotherhoodof Paper Makers, Marble City Local No. 67, (hereinafter calledtheUnions), and Peter J. Crotty, Attorney for the NationalLabor Relations Board, for the purposes of the above entitledproceedingas follows :I (a) Rushmore Paper Mills, Inc., a New York corporationis engaged in the production, manufacture, sale, and distributionof tissue paper and other productsat itsNatural Dam plant.I (b) The great bulk of its raw materials are transportedfrom points outside the State of New York by railroad to itsNatural Dam, New York, plant.I (c) Its purchases for the year 1938 amounted to upwards of$150,000.00 and its sales for the same period were" in excess of$750,000.00.I (d) Sixty per cent of its products are shipped by railroad and.trucks to cities and states throughout the United States. 516DECISIONSOF NATIONAL LABOR RELATIONS BOARDII (a) The Unions are labor organizations within the meaningof the National Labor Relations Act.II (b) All the production and maintenance employees in theRespondent's Natural Dam, New York, plant, exclusive of allthose employees on weekly, monthly or yearly salary, and super-visory and clerical employees, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Sec-tion 9(b) of the National Labor Relations Act.III. IT IS HEREBY FURTHER STIPULATED AND AGREED that theRegional Director for the Third Region of the National LaborRelations Board may, on not less than five days' notice after theNational Labor Relations Board's approval of this stipulation,conduct a consent election among those of theRespondent's em-ployees in the appropriate unit as above set forth in paragraphII (b), and that if a majority of the said employees who vote insaid election choose thereby the Unions as their collective bar-gainingrepresentatives, the Respondent will bargain collectivelywith the said Unions.IV. IT IS HEREBY FURTHER STIPULATED AND AGREED that thepayroll to be used for said consent election shall be that for theweek ending April 1, 1939, and that James Hayes and Leon Bray-ton in addition to all those employees on said payroll eligible tovote, shall also be eligible to vote, and that the Unions shall benamed on the ballot thusly : "The International Brotherhood ofPulp, Sulphite and Paper Mill Workers, Natural Dam, LocalNo. 369", and "The International Brotherhood of Paper Makers,Marble City, Local No. 67".V. IT IS HEREBYFURTHERSTIPULATEDAND AGREEDthat the por-tion of the Supplement to the Complaint relating to the allegeddiscriminatory discharge of Felix Levison, and that portion ofthe Supplement to the Complaint relating to the alleged dis-crimination againstGladys Carson, Gene Conklin, CliffordVernon, Ernest Bishop, Frank Whitton, Viola Powers, FloydCarson, and Stanley Ferguson, and those portions of the Supple-ment to the Complaint having to do with the alleged discrimina-tion against Richard Trombley and Evelyn Young, within themeaning ofSection 8 (3) and (4) of the Act, be dismissed.VI. IT ISHEREBY FURTHERSTIPULATED AND AGREED that thisStipulation may be filed with the Chief Trial Examiner of theNationalLabor Relations Board at Washington, D. C., and whenso filed shall constitute a part of the record in this case.VII. IT ISHEREBY FURTHER STIPULATEDAND AGREED that uponthe pleadings and transcript of the record, and upon this stipula-tion,Respondent does consent to the entry forthwith by theNational Labor Relations Board, of the following: RUSHMORE PAPER MILLS, INCORPORATEDORDER517.The National Labor Relations Board hereby orders that theRespondent, the Rushmore Paper Mills, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a) In any manner interfering with, restricting or coercing itsemployees in the exercise of their rights to self organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining orother mutual aid and protection as guaranteed in Section 7 of theNational Labor Relations Act.(b)From permitting its foremen and other supervisory officialsin any way to make representation in any respect reflecting orpurporting to reflect the attitude of the Respondent toward mem-bership in any labor organization.(c)Discharging, threatening, either directly or indirectly, orrefusing to reinstate any of its employees for joining the Unions.(d)Discriminating in any manner either directly or indirectly,against any of its employees in regard to the hire or tenure ofemployment, for joining the Unions.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)On request reinstate at the Respondent's Natural Dam, NewYork, plant, to their former positions, James Hayes and LeonBrayton without prejudice to their seniority or other rights andprivileges previously enjoyed.(b)Post in conspicuous places throughout its Natural Dam,New York, plant, copies -of the Order entered by the NationalLabor Relations Board, and notices, stating that the Respondentwill cease and desist in the manner aforesaid, and the Respondentwill take the affirmative action as aforesaid.Such notices willremain posted for a period of at least thirty days from the dateof the posting thereof.(c)Notify the Regional Director for the Third Region of theNational Labor Relations Board in writing within ten days ofthe date of this Order, what steps the Respondent has taken tocomply therewith.3.AND IT IS FURTHER ORDERED that the Supplement to the Com-plaint as to Felix Levison, Richard Trombley, Gladys Carson,Gene Conklin,- Clifford Vernon, Ernest Bishop, Frank Whitton,Viola Powers, Evelyn Young, Floyd Carson, and Stanley Fer-guson, be, and it hereby is dismissed. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDVIII. If a majority of the employees in the appropriate bar-gaining unit as above set forth in paragraph II (b), voting inthe consent election pursuant to paragraph III of this Stipula-tion, designate the Unions as their representatives for the pur-poses of collective bargaining, the Board shall enter thefollowing :SUPPLEMENTAL ORDERThe National Labor Relations Board hereby orders that theRespondent, the Rushmore Paper Mills, Inc., its officers, agents,successors,and assigns,shall:1.Cease and desist from :Refusing to bargain collectively with the Unions as the exclu-sive representatives of its production and maintenance em-ployees, exclusive of all those employees on a weekly, monthly,or yearly salary, and supervisory and clerical employees.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Upon request, to bargain collectively with the Unions ortheir representatives as the exclusive representatives of its pro-duction and maintenance workers, exclusive of all those em-ployees on a weekly, monthly, or yearly salary, and supervisoryand clerical employees, with respect to rates of pay, hours ofemployment, and other conditions of employment.(b)Post in conspicuous places throughout its Natural Dam,New York, plant, copies of the Supplemental Order entered bythe National Labor Relations Board, and notices stating that theRespondent will cease and desist in the manner aforesaid, andthe Respondent will take the affirmative action as aforesaid.Such notices will remain posted for a period of at least thirtydays from the date of the posting thereof.IX. THIS AGREEMENT is made for the purposes of settling allproceedings presently pending involving said Rushmore PaperMills, Inc., and the National Labor Relations Board, and theagreement of Respondent to reinstate Hayes and Brayton is onthe understanding that it shall not be required to pay them, noreither of them, any back wages.X. The stipulation herein made and the terms and provisionsthereof, are made subject to the approval of the National LaborRelations Board and shall not be binding on any party if suchapproval be not given.XI. IT IS FURTHER STIPULATED AND AGREED, that the entireagreement by and between the parties, is contained within theterms of this stipulation and that there is no verbal agreement ofany kind which varies, alters, or adds to the terms hereof. RUSHMORE PAPER MILLS, INCORPORATED519XII. If this stipulation is approved by the National LaborRelations Board, and if the National Labor Relations Boardissues anOrder and/or Supplemental Order in accordance withthis stipulation, a confirmatory decree in accordance herewithmay be entered by the appropriate United States Circuit Courtof Appeals, without costs, and the Respondent, Rushmore PaperMills, Inc., hereby consents to the entry of such decree, andwaives further notice of application for such decree.The Board issued its order dated June 26, 1939, approving theabove stipulation, and making it part of the record. It furtherordered the case based upon the petition previously filed in this pro-ceeding, transferred to and continued before the Board.Pursuant to Articles III and IV of the stipulation hereinaboveset out, a consent election by secret ballot was conducted on July 8,1939, under the direction and supervision of the Regional Directorfor the Third Region (Buffalo, New York).As to the results of the secret ballot, the Regional Director re-ported as follows :Total Number Eligible to Vote-----------------------196Total Number of Votes Cast--------------------------184Total Number of Votes for International Brotherhoodof Pulp, Sulphite and Paper Mill Workers, NaturalDam Local No. 369, and International Brotherhood ofPaper Makers, Marble City Local No. 67----------22Total Number of Votes against International Brother-hood of Pulp,Sulphite and Paper Mill Workers,NaturalDam Local No. 369, and InternationalBrotherhood of Paper Makers,Marble City Local No.67------------------------------------------------5Total Number of Challenged Ballots------------------7TotalNumber of Blank Ballots--------------------0Total Number of Void Ballots------------------------0It is apparent from the aboveresults ofthe consent election thatthe Unions have been selected by a majority of the respondent's em-ployees in the appropriate unit, as their representatives for the pur-poses ofcollective bargaining.The Regional Director has advisedthe Board that no objections to his report on the ballot have been filedby any of the parties. Since the stipulation provides for an orderrequiring the respondent to bargain collectively with the Unionsas the exclusive representative of the employees in the appropriateunit inthe event that the Unions were designated by a majority ofthe employees in the appropriate unit as their representatives forthe purposes of collective bargaining, it is not necessary to considerthe petition for 'certification of representatives.Consequently, thepetition for certification will be dismissed.190935-40-vol. 14-34 520DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the above stipulation,and the entire record in the case, theBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRushmore Paper Mills,Inc., a New York corporation, is en-gaged in the production, manufacture, sale, and distribution of tissuepaper and other products at its Natural Dam plant.The great bulkof its raw materials are transported from points outside the State ofNew York by railroad to its Natural Dam,New York, plant. Itspurchases for the year 1938 amounted to upwards of $150,000.00 andits sales for the same period were in excess of $750,000.00.Sixtyper cent of its products is shipped by railroad and trucks to citiesand States throughout the United States.We find that the above-described operations constitute a continu-ous flow of trade, traffic,and commerce among the several States.ORDERUpon the basis of the above findings of fact, stipulation,resultsof the consent election,and the entire record in the case, and pur-suant to Section 10 (c) of the National Labor Relations Act, the Na-tional Labor Relations Board hereby orders that Rushmore PaperMills, Inc.,its officers,agents, successors,and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with the Unions as the exclu-sive representatives of its production and maintenance employees, ex-clusive of all those employees on a weekly,monthly, or yearly salary,and supervisory and clerical employees;(b) In any manner interfering with, restricting, or coercing itsemployees in the exercise of their rights to self-organization,to form,join, or assist labor organizations,to bargain collectively through rep-resentatives of their own choosing,and to engage in concerted activi-ties for the purposes of collective bargaining or other mutual aid andprotection as guaranteed in Section 7 of the National Labor RelationsAct ;(c)From permitting its foremen and other supervisory officials inany way to make representation in any respect reflecting or purportingto reflect the attitude of the respondent toward membership in anylabor organization;(d)Discharging, threatening, either directly or indirectly, or re-fusing to reinstate any of its employees for joining the Unions; RUSHM[ORE PAPER HILLS, INCORPORATED521(e)Discriminating in any manner, either directly or indirectly,against any of its employees in regard to the hire or tenure of employ-ment, for joining the Unions.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with the Unions or theirrepresentatives as the exclusive representatives of its production andmaintenance workers, exclusive of all those employees on a weekly,monthly, or yearly salary, and supervisory and clerical employees, withrespect to rates of pay, hours of employment, and other conditions ofemployment;(b)On request reinstate at the respondent's Natural Dam; NewYork, plant, to their former positions, James Hayes and Leon Braytonwithout prejudice to their seniority or other rights and, privilegespreviously enjoyed;(c)Post in conspicuous places throughout its Natural Dam, Nev"York, plant, copies of this Order and notices, stating that the respond-ent will cease and desist in the manner aforesaid, and the respondentwill take the affirmative action as aforesaid.Such notices will remainposted for a period of at least thirty (30) days from the date of postingthereof;(d)Notify the Regional Director for the Third Region of the Na-tional Labor Relations Board in writing within ten (10) days of thedate of this Order, what steps the respondent has taken to complyherewith.IT IS FURTHER ORDEREDthat the supplement to the complaint as toFelix Levison, Richard Trombley, Gladys Carson, Gene Conklin,Clifford Vernon, Ernest Bishop, Frank Whitton, Viola Powers, EvelynYoung, Floyd Carson, and Stanley Ferguson, be, and. it hereby is,dismissed.AND IT IsFURTHER ORDERED thatthe petition for investigation andcertification of representatives be, and it hereby is, dismissed.